Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The Markush group of both claims list some members separated by “and” such as “a temperature sensor and a crime prevention sensor”. Must the single sensor simultaneously function as both? Are two separate sensors required? How can an article be both a bicycle and a wheelchair? Are both required? What is the spatial relationship between the bicycle and the wheelchair? Applicant should consult MPEP2173.05(h) regarding the proper format of a Markush group.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP2012207075.
	The reference exemplifies (#12) a blend of 100 parts polycarbonate, (ie applicant’s “A”), 29 parts SGFL-1, 14 parts HGF and 0.05 parts trimethylphosphate. SGFL-1 (paragraph 104) is glass flake of 0.4µm thickness. HGF (paragraph 104) is CSG 3PA-830 glass fiber which is applicant’s preferred “D” (see table 1 of spec). 
	This example lacks styrene/acrylonitrile copolymer as well as utilizing a slightly thinner (ie 0.4µm vs 0.45µm) glass flake than claimed by applicant.
	The reference (paragraph 27,28) teaches the polycarbonate may be a mixture of polycarbonate with a styrenic resin such as styrene/acrylonitrile copolymer (paragraph 33). The reference exemplifies (#16) a blend of 84/16 PC/SAN.
	Thicker glass flake (paragraph 42,104 eg SGFL-2 of 0.7µm thickness) may also be used.
	It would have been obvious to produce a blend of 84 parts PC, 16 parts SAN, 29 parts SGFL-2, 14 parts CSG 3PA-830 and 0.05 parts trimethylphosphate as the reference generically teaches such a composition. Normalized to 100 PC, this would be:
    	100    PC
19     SAN
34.5  glass flake
16.7  glass fiber
0.06  trimethylphosphate

The ratio of glass fiber to glass flake would be 16.7/34.5 =0.48 which rounds up to 0.5.
The coefficient linear expansion is not reported. Given the reference suggests the same materials in the same amounts the same properties must result.
The composition is useful as automobile parts, electronic parts, office equipment etc (paragraph 98) which is suggestive of smartphones, motor vehicle panels etc.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP2012207075 in view of JP2010015091.
JP2012207075 suggests electronic parts, office equipment etc (paragraph 98) as an end use for the composition, but not a lens barrel.
JP2010015091 (paragraph 1,6) teaches similar glass reinforced polycarbonate is useful as a lens barrel.
It would have been obvious to form JP2012207075’s composition into any common article known for glass reinforced polycarbonates including a barrel for a lens.


s 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP2012207075 in view of JP2004189806          .
JP2012207075 applies as explained above.
JP2012207075 teaches utilizing a mixture of minor amounts of SAN with the polycarbonate, but doesn’t teach the benefits thereof.
SAN is known as a flow promoter for polycarbonate. JP2004189806 (eg examples 1-4) shows that increasing amounts of SAN greatly improves the MFR of a polycarbonate.
It would have been obvious to add SAN to the cited example of the primary reference to increase MFR.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP2012207075 in view of JP2004189806 in further view of  JP2010015091.
JP2012207075 and JP2004189806 apply as explained above.
JP2012207075 suggests electronic parts, office equipment etc (paragraph 98) as an end use for the composition, but not a lens barrel.
JP2010015091 (paragraph 1,6) teaches similar glass reinforced polycarbonate is useful as a lens barrel.
It would have been obvious to form JP2012207075’s composition into any common article known for glass reinforced polycarbonates including a barrel for a lens.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	3/31/21